Title: To James Madison from George W. Erving, 10 October 1816
From: Erving, George W.
To: Madison, James


        Duplicate
        
          Dear Sir
          Madrid Oct: 10. 1816
        
        There is reason to apprehend that the Expedition under Count Abispal mentioned in my last letter to you in Cypher, will be suspended, if not altogether stopped.
        The two millions which were appropriated for the expences of it, & which were lodged at Cadiz, have just now been drawn into the Treasury here, & from thence will go probably, as all other monies do to the palace; from whence nobody knows where they are sent, or how disposed of, for all payments even of the household are very much in arrear. With the most sincere & respectful attachment Dear Sir Your very obliged & obt St
        
          George W Erving
        
      